Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Zacharias on January 5, 2022.
The application has been amended as follows:
In claim 1, line 2:
Replace “a tailgate that is movable between an open position and a closed position” with -- a tailgate configured to move between an open position and a closed position to open and close a round bale forming chamber --.
In claim 1, lines 1-2:
Delete “valve comprises a”.
In claim 8, last line:
After “size”, add a period -- . --.
In claim 9, line 3:
After “a”, add -- round --.
In claim 9, line 4:
After the first occurrence “the”, add -- round --.
In claim 16, lines 1-2:
Delete “valve comprises a”.

Allowable Subject Matter
Claims 1-4, 7-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 3,099,205 to Lovrinch is the closest prior art to this instant invention. Lovrinch discloses a baler comprising a tailgate (15), a tailgate actuator (22), and a valve (see fig. 7) that is operatively coupled to the tailgate actuator and a controller and is switchable between being open and closed, the tailgate actuator being a fluid actuator and the valve preventing fluid delivery to the tailgate actuator when closed and allowing fluid delivery to the tailgate actuator when open, wherein the valve comprises a solenoid (see fig. 7) and the controller is configured to output a close signal to the solenoid to close the valve when entering the lockout mode and output an open signal to the solenoid to open the valve when entering the ejection mode (see col. 3, line 23 to col. 5, line 7). But the baler of Lovrinch is a square baler and the valve/solenoid is relying on a hydraulic system of a ram (41) to operate the tailgate. Therefore, there is no reason to modify a tailgate system of any round baler to include the valve/solenoid system as taught by Lovrinch because the round baler does not use a ram to form a round bale.    
For the reasons as set forth above, it is concluded by the Examiner that Claims 1, 9 and their dependents are allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	January 5, 2022